DETAILED ACTION
The following communication is responsive to the April 30, 2021 decision by the Patent Trial and Appeal Board. In the decision, the prior rejections of claims 1 and 3-8 have been reversed. Currently, claims 1 and 3-8 are pending as in the claims dated January 27, 2020. The following is a complete response to the April 30, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The rejection of claim 1 as unpatentable under 35 U.S.C. 103 in view of the combination of Brogan (US Pat. No. 7,740,650 B2) in view of Zeit as in the February 4, 2020 Advisory Action has been overcome as noted in the April 30, 2021 Board Decision. Specifically, the combination of Brogan and Zeit fails to provide for each and every limitation set forth in independent claim 1 including the claimed level of amps provided by the power source between the first and second electrode. Specifically, the claimed level of .5 and 6 amps is outside of what is taught in either Brogan or Zeit, and such would not be obvious in view of the teachings in Brogan and Zeit (see pages 6-7 of the 04/30/2021 Decision). The Examiner has failed to find any other reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 1 including the claimed amperage level. As such, claims 1 and 3-8 are allowable over the prior art for at least the reasoning set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794